Case 3:20-cv-05661-BHS Document 16-3 Filed 08/28/20 Page 1 of 3




               Exhibit C
8/28/2020                         Licensed marijuana canopy
                        Case 3:20-cv-05661-BHS              enough to meet
                                                        Document       16-3State Filed
                                                                                 recreational and medicalPage
                                                                                         08/28/20         marijuana market
                                                                                                                 2 of  3




    Published on Washington State Liquor and Cannabis Board (https://lcb.wa.gov)
    Home > Licensed marijuana canopy enough to meet State recreational and medical marijuana market




    Licensed marijuana canopy enough to meet State
    recreational and medical marijuana market
    UW Study: Up to two million square feet of cannabis plants required for medical marijuana patients

    OLYMPIA – The amount of marijuana allowed to be grown by state-licensed producers in
    Washington is enough to satisfy both the medical and recreational marijuana markets, a University
    of Washington study released today finds.

    The state Liquor and Cannabis Board (LCB) tasked the UW-based Cannabis Law and Policy
    Project (CLPP) with calculating the “grow canopy,” or square footage, required to supply the state’s
    medical marijuana market as it becomes folded into the state’s retail system, as required by the
    2015 Cannabis Patient Protection Act. The group’s report estimates that between 1.7 and 2 million
    square feet — or the equivalent of 30 to 34 football fields — of plants is needed to satisfy the
    medical marijuana market, and concludes that the 12.3 million square feet of canopy currently
    approved by the LCB is enough to supply the state’s total marijuana market.

    Medical marijuana dispensaries must either obtain a state license or close by July 1, 2016. Of the
    343 retail stores licensed by the LCB, approximately 81 percent have sought endorsements to their
    license to sell marijuana to authorized medical patients.

    “It was important to design this study the right way and engage in careful empirical research
    reaching out directly to medical dispensaries and growers across the state,” said Sean O’Connor,
    principal investigator for the report, CLPP faculty director and Boeing International Professor at UW
    Law.

    CLPP Executive Director Sam Mendez described the survey process: “There’s no master list of
    these dispensaries, so we used a variety of resources to identify as many as possible. Once the
    survey was complete, we applied the findings to other published research regarding averages of
    marijuana output per square foot, outdoor and indoor growing market share and amounts used for
    edibles and concentrates to reach our estimates.”

    The report found that:

            There were an estimated 273 medical marijuana dispensaries in Washington in January 2016
            Dispensaries sell an average of 9.55 pounds of marijuana flower monthly
            The average price of marijuana per gram sold by these dispensaries is less than $10
            Marijuana flower comprises 60 percent of sales at dispensaries, followed by concentrates (22
            percent) and edibles (18 percent)
            The potential market value based on 10 million square feet of canopy is more than $8 billion

    Study Methodology
    Determining the size of Washington’s medical marijuana market was no easy task for the UW team,
    since dispensaries and collective gardens have gone mostly unregulated until recently. The UW
    researchers, which included five law students, started by compiling a list of possible Washington
    dispensaries using the databases of three websites — leafly.com, weedmaps.com and
https://lcb.wa.gov/print/node/5971                                                                                           1/2
8/28/2020                   Licensed marijuana canopy
                 Case 3:20-cv-05661-BHS               enough to meet
                                                  Document       16-3State Filed
                                                                           recreational and medicalPage
                                                                                   08/28/20         marijuana market
                                                                                                           3 of  3
    headshopfinder.com — among other sources. They came up with 467 possible contacts and called
    them for phone surveys in January and February 2016.

    Interviewees were asked whether the dispensary grows its own marijuana, how much marijuana it
    sells, the average price of various products and what proportion of sales are flower, edibles,
    tinctures and concentrates, among other questions. Some refused to participate. Others did not
    appear to be affiliated with a dispensary or seemed to be out of business. The researchers also
    posted an online survey, sending it to all applicants for recreational marijuana retail licenses and
    promoting it widely through social media. All told, they found 273 likely dispensaries.

    A report released in December 2015 by BOTEC Analysis Corp. estimated that the state’s marijuana
    market is divided roughly into thirds for medical, recreational and illicit use. Since February 2014, as
    an interim policy, the LCB has restricted marijuana producers to a single license. That decision will
    later be put into rule.

    The Cannabis Law and Policy Project was launched in 2014 to provide thoughtful leadership on the
    responsible development of recreational and medical marijuana industries in Washington State and
    across the country. The group, which is based in the UW School of Law, but draws on experts in
    various other departments, focuses on advising the state on regulatory issues related to marijuana.

    The report’s lead authors are O’Connor and Mendez, with contributing law student authors Ada
    Danelo, Harry Fukano, Kyle Johnson, Chad Law and Daniel Shortt. Dr. Nephi Stella, a professor in
    the UW School of Medicine, was a consultant on the report.

    The mission of the Washington State Liquor and Cannabis Board is to promote public safety and
    trust through fair administration and enforcement of liquor, tobacco and marijuana laws.



    ###


                               Copyright © 2020 Washington State Liquor and Cannabis Board




https://lcb.wa.gov/print/node/5971                                                                                     2/2
